Exhibit 10.13

 

PepsiCo SharePower Stock Option Plan

(as amended and restated, effective August 3, 2001)

 

1.    Purposes.  The principal purposes of the PepsiCo SharePower Stock Option
Plan (the “Plan”) are: (a) to improve individual employee performance by
providing long-term incentives and rewards to employees of the Company; (b) to
assist the Company in attracting, retaining and motivating employees with
experience and ability; and (c) to associate the interests of such employees
with those of PepsiCo’s shareholders.

 

2.    Definitions.  Unless the context clearly indicates otherwise, the
following terms, when used in this Plan, shall have the meanings set forth
below:

 

(a)  “Board” means the Board of Directors of PepsiCo, Inc.

 

(b)  “Change in Control” means the occurrence of any of the following events:
(i) acquisition of 20% or more of the outstanding voting securities of PepsiCo,
Inc. by another entity or group; excluding, however, the following (A) any
acquisition by PepsiCo, Inc., or (B) any acquisition by an employee benefit plan
or related trust sponsored or maintained by PepsiCo, Inc.; (ii) during any
consecutive two-year period, persons who constitute the Board at the beginning
of the period cease to constitute at least 50% of the Board (unless the election
of each new Board member was approved by a majority of directors who began the
two-year period); (iii) PepsiCo, Inc. shareholders approve a merger or
consolidation of PepsiCo, Inc. with another company, and PepsiCo, Inc. is not
the surviving company; or, if after such transaction, the other entity owns,
directly or indirectly, 50% or more of the outstanding voting securities of
PepsiCo, Inc.; (iv) PepsiCo, Inc. shareholders approve a plan of complete
liquidation of PepsiCo, Inc. or the sale or disposition of all or substantially
all of PepsiCo, Inc.’s assets; or (v) any other event, circumstance, offer or
proposal occurs or is made, which is intended to effect a change in the control
of PepsiCo, Inc., and which results in the occurrence of one or more of the
events set forth in clauses (i) through (iv) of this Section 2(b).

 

(c)  “Committee” means the Compensation Committee of the Board of Directors of
PepsiCo, as appointed from time to time by the Board, consisting of three or
more members of the Board who are not eligible to participate in the Plan and
who have not, within one year prior to their appointment to the Committee,
participated in the Plan.

 

(d)  “Common Stock” or “Stock” means PepsiCo Common Stock, par value 1-2/3¢ per
share.

 

(e)  “Company” means PepsiCo, Inc., its divisions, direct and indirect
subsidiaries and affiliates, and any other corporation or other entity that has
adopted a PepsiCo approved SharePower plan authorizing the grant of options to
purchase PepsiCo Common Stock on terms and conditions similar to those in the
Plan.

 

(f)  “Fair Market Value” means an amount equal to the average of the high and
low sales prices for Common Stock as reported on the composite tape for
securities listed on The New



--------------------------------------------------------------------------------

York Stock Exchange, Inc. on the date in question (or, if no sales of Stock were
made on said Exchange on such date, on the next preceding day on which sales
were made on such Exchange), except that such average price shall be rounded up
to the nearest one-fourth.

 

(g)  “Grant Date” means the date an Option is granted under the Plan. The date
of grant of an Option shall be the date as of which the Committee determines
that such Option shall become effective.

 

(h)  “Option” or “Stock Option” means a right granted under the Plan to an
Optionee to purchase a share of PepsiCo Common Stock at a fixed price for a
specified period of time.

 

(i)  “Option Exercise Price” means the price at which a share of Common Stock
covered by an Option granted hereunder may be purchased.

 

(j)  “Optionee” means an eligible employee of the Company who has received a
Stock Option granted under the Plan.

 

(k)  “PepsiCo” means PepsiCo, Inc., a North Carolina corporation.

 

(l)  “Predecessor Entity” means any unrelated entity, which has been acquired by
or has been merged with or into the Company before the Grant Date.

 

(m)  “Related Entity” means any entity as to which the Company directly or
indirectly owns 20% or more of the entity’s voting securities, general
partnership interests, or other voting or management rights.

 

(n)  “Retirement” means termination from employment by the Company for reasons
other than death after the employee has (1) attained age 55 with ten years of
service (or age 65 with five years of service) with the Company; (2) fulfilled
the requirements for either an early retirement window or disability retirement
pension, as defined under the Company’s retirement program applicable to such
employee at the date of termination of employment or under an individual
agreement; or (3) in the case of a non-U.S. employee, fulfilled the requirements
for early, normal or disability retirement under the Company’s retirement
program applicable to such employee at the date of termination of employment.

 

(o)  “Totally Disabled” shall have the meaning set forth in the Company’s long
term disability program applicable to such employee.

 

(p)  “Years of Continuous Service” means years of continuous service during the
period commencing on the eligible employee’s date of hire or rehire with the
Company or a Predecessor Entity and ending on December 31 of the year preceding
the Grant Date, as determined by the Company in its sole discretion.

 

3.    Administration.  The Plan shall be administered by the Committee, which
shall have full power and authority to administer and interpret the Plan and to
adopt such rules, regulations,

 

2



--------------------------------------------------------------------------------

agreements, guidelines and instruments for the administration of the Plan as the
Committee deems necessary or advisable. The Committee’s powers include, but are
not limited to (subject to the specific limitations described herein), authority
to determine the employees to be granted Options under the Plan, to determine
the size and applicable terms and conditions of grants to be made to such
employees, to determine the time when Options will be granted and to authorize
grants to eligible employees.

 

The Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee concerning any matter arising under or with
respect to the Plan or any Options granted hereunder, shall be final, binding
and conclusive on all interested parties, including PepsiCo, its shareholders
and all former, present and future employees of the Company. The Committee may
delegate some or all of its power and authority hereunder to the Chairman and
Chief Executive Officer of PepsiCo, such delegation to be subject to such terms
and conditions as the Committee in its discretion shall determine. The Committee
may as to all questions of accounting rely conclusively upon any determinations
made by the independent public accountants of PepsiCo, Inc.

 

4.    Stock Available for Options.  The shares that may be delivered or
purchased under the Plan shall not exceed an aggregate number of shares of
Common Stock to be determined from time to time by the Committee, subject to any
adjustments which may be made pursuant to Section 11 hereof. Shares of Stock
used for purposes of the Plan may be either shares of authorized but unissued
Common Stock or treasury shares or both. Stock covered by Options, which have
terminated or expired prior to exercise or have been surrendered or canceled
shall be available for further option hereunder.

 

5.    Eligibility.  All those employees of the Company who shall be determined
from time to time by the Committee to be eligible, shall participate in the
Plan; provided, however, any individual who signs a written agreement pursuant
to which he or she waives the right to participate in the Plan (either generally
or with respect to certain grants of Options) shall not be eligible to
participate in the Plan. The term “employee” as used herein does not include any
individual who is not, as of the Grant Date, classified by the Company as an
employee on its corporate books and records even if that individual is later
reclassified (by the Company, any court or any governmental or regulatory
agency) as an employee as of the Grant Date. No employee may be granted Options
in the aggregate which, if exercised, would result in that employee receiving
more than 10% of the maximum number of shares available for issuance under the
Plan.

 

6.    Terms and Conditions of Options.  Each Option granted hereunder shall be
in writing and shall contain such terms and conditions as the Committee may
determine, subject to the following:

 

(a)  Option Exercise Price.  The Option Exercise Price shall be equal to the
Fair Market Value of a share of Common Stock on the Grant Date.

 

3



--------------------------------------------------------------------------------

 

(b)  Term and Exercise Dates.  Options granted hereunder shall have a term of no
longer than fifteen years from the Grant Date and shall become exercisable in
accordance with the terms of their grant. A grant of Options may become
exercisable in installments, however, Stock Options must be exercised for full
shares of Common Stock. To the extent that Stock Options are not exercised when
they become initially exercisable, they shall be carried forward and be
exercisable until the expiration of the term of such Stock Options, subject to
the provisions of Sections 6(e) and (f) hereof.

 

(c)  Exercise of Option.  To exercise an Option, the holder thereof shall give
notice of his or her exercise to PepsiCo, or its agent, specifying the number of
shares of Common Stock to be purchased and identifying the specific Options that
are being exercised. From time to time the Committee or PepsiCo may establish
procedures relating to effecting such exercises. No fractional shares shall be
issued as a result of exercising an Option. An Option is exercisable during an
Optionee’s lifetime only by the Optionee; provided, however, that in the event
the Optionee is incapacitated and unable to exercise Options, such Options may
be exercised by such Optionee’s legal guardian, legal representative, fiduciary
or other representative whom the Committee deems appropriate based on applicable
facts and circumstances.

 

(d)  Payment of Option Exercise Price.  The Option Exercise Price for the
Options being exercised must be paid in full at time of issuance of the Common
Stock. In addition, in order to enable the Company to meet any applicable
foreign, federal (including FICA), state and local withholding tax requirements,
an Optionee shall also be required to pay the amount of tax to be withheld at
the time of exercise. No share of Stock will be delivered to any Optionee until
all such amounts have been paid.

 

(e)  Effect of Termination of Employment, Disability, Retirement, Death or
Certain Transfer of Employment.  No Option may be exercised by an Optionee after
the termination of his or her employment with the Company, except that:

 

(i)  if such termination occurs by reason of the Optionee’s death, all Options
then held by the Optionee shall become immediately exercisable as of the date of
death, shall remain exercisable until they expire in accordance with their terms
and may be exercised by such Optionee’s executor (or, if none, his or her legal
representative) prior to the date such Options are transferred in accordance
with Section 6(g) hereof, and after such date, by the applicable transferee of
such Options;

 

(ii)  if such termination occurs by reason of the Optionee’s becoming Totally
Disabled, all Options then held by the Optionee shall continue to become
exercisable and shall be able to be exercised by the Optionee in accordance with
their terms;

 

(iii)  if such termination occurs by reason of the Optionee’s Retirement, all
Options then held by the Optionee shall become immediately exercisable as of the
date of such Retirement and may be exercised by the Optionee until the
expiration of such Options in accordance with their terms;

 

4



--------------------------------------------------------------------------------

 

(iv)  if such termination occurs by reason of the Optionee’s transfer to a
Related Entity, and such transfer occurs as a result of actions by PepsiCo, all
Options shall become immediately exercisable as of the date of such transfer and
shall otherwise remain outstanding and be exercisable in accordance with their
terms; after the date of such transfer, a termination of employment from the
Related Entity shall constitute a termination of employment under the Plan; and

 

(v)  subject to the foregoing clauses (i) through (iv), if such termination is
voluntary by the employee or is by action of the Company (except as described in
Section 6(f) hereof), all Options then held by the Optionee which are
exercisable at the date of termination shall continue to be exercisable by the
Optionee until the earlier of 90 calendar days after such date or the expiration
of such Options in accordance with their terms. Unless the Committee shall
determine otherwise, all Options which are not exercisable at such date of
termination shall automatically terminate and lapse 90 calendar days after such
date of termination; provided, however, that such Options which are not
exercisable on the date of termination shall in no event become exercisable
unless the registered owner is re-employed by the Company prior to the date on
which such Options terminate and lapse.

 

(f)  Misconduct.  In the event that an Optionee has (i) used for profit or
disclosed to unauthorized persons, confidential information or trade secrets of
the Company, (ii) breached any contract with or violated any fiduciary
obligation to the Company, (iii) engaged in unlawful trading in the securities
of PepsiCo or of another company based on information gained as a result of that
Optionee’s employment with the Company, or (iv) committed a felony or other
serious crime, then that Optionee shall forfeit all rights to any unexercised
Options granted under the Plan and all of that Optionee’s outstanding Options
shall automatically terminate and lapse, unless the Committee shall determine
otherwise.

 

(g)  Nontransferability of Options.  During an Optionee’s lifetime, his or her
Options shall not be transferable and shall only be exercisable by the Optionee,
and any purported transfer shall be null and void. No Option shall be
transferable other than by will or the laws of descent and distribution.

 

(h)  Effect of a Change in Control.  Notwithstanding anything to the contrary in
this Plan, at the date of a Change in Control, all outstanding and unvested
Options granted under the Plan shall immediately vest and become exercisable,
and all Options then outstanding under the Plan shall remain outstanding in
accordance with their terms. In the event that any Option granted under the Plan
becomes unexercisable during its term on or after a Change in Control because:
(i) the individual who holds such Option is involuntarily terminated (other than
for cause) within two (2) years after the Change in Control; (ii) such Option is
terminated or adversely modified; or (iii) PepsiCo Common Stock is no longer
issued and outstanding, or no longer traded on a national securities exchange,
then the holder of such Option shall immediately be entitled to receive a lump
sum cash payment equal to the greater of (x) the gain on such Option or (y) the
Black-Scholes value of such Option (as determined by a nationally recognized
independent investment banker chosen by PepsiCo), in either case calculated on
the date such Option becomes unexercisable. For purposes of the preceding
sentence, the gain on an Option shall be

 

5



--------------------------------------------------------------------------------

calculated as the difference between the closing price per share of PepsiCo
Common Stock as of the date such Option becomes unexercisable less the Option
Exercise Price of such Option. Any amount required to be paid pursuant to this
Section 6(h) shall be paid within twenty (20) days after the date such amount
becomes payable.

 

7.    Amendment.  The Committee (or the Chairman and Chief Executive Officer of
PepsiCo, if a delegation of authority is in effect) may, at any time, amend,
suspend or terminate the Plan, in whole or in part, provided that no such action
shall adversely affect any rights or obligations with respect to any grants
theretofore made hereunder. The Committee may amend the terms and conditions of
outstanding Options, provided, however, that (i) no such amendment shall be
adverse to the holders of the Options, (ii) no such amendment shall extend the
period for exercise of an Option, and (iii) the amended terms of the Option
would be permitted under this Plan.

 

8.    Foreign Employees.  Without amending the Plan, the Committee may grant
Options to eligible employees who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries in
which the Company operates or has employees.

 

9.    Registration, Listing and Qualification of Shares.  Each Option shall be
subject to the requirement that if at any time the Committee shall determine
that the registration, listing or qualification of the shares covered thereby
upon any securities exchange or under any foreign, federal, state or local law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such Option
or the purchase of shares thereunder, no such Option may be exercised unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any person exercising an Option shall make such representations and agreements
and furnish such information as the Committee may request to assure compliance
with the foregoing or any other applicable legal requirements.

 

10.    Buy Out of Option Gains.  At any time after any Stock Option becomes
exercisable, the Committee shall have the right to elect, in its sole discretion
and without the consent of the holder thereof, to cancel such Option and to
cause PepsiCo to pay to the Optionee the excess of the Fair Market Value of the
shares of Common Stock covered by such Option over the Option Exercise Price of
such Option at the date the Committee provides written notice (the “Buy Out
Notice”) of its intention to exercise such right. Buy outs pursuant to this
provision shall be effected by PepsiCo as promptly as possible after the date of
the Buy Out Notice. Payments of buy out amounts may be made in cash, in shares
of Common Stock, or partly in cash and partly in Common Stock, as the Committee
deems advisable. To the extent payment is made in shares of Common Stock, the
number of shares shall be determined by dividing the amount of the payment to be
made by the Fair Market Value of a share of Common Stock at the date of the Buy
Out Notice. In no event shall PepsiCo be required to deliver a fractional share
of Common Stock

 

6



--------------------------------------------------------------------------------

in satisfaction of this buy out provision. Payments of any such buy out amounts
shall be made net of any applicable foreign, federal (including FICA), state and
local withholding taxes.

 

11.    Adjustment for Change in Stock Subject to Plan.  In the event of any
change in the outstanding shares of Common Stock by reason of any stock split,
stock dividend, recapitalization, spin-off, merger, consolidation, combination
or exchange of shares or other similar corporate change, such equitable
adjustments may be made in the Plan and the Options granted hereunder as the
Committee determines are necessary or appropriate, including, if necessary, an
adjustment in the number of shares and Option Exercise Prices per share
applicable to Options then outstanding and in the number of shares which are
reserved for issuance under the Plan. Any such adjustment shall be conclusive
and binding for all purposes of the Plan.

 

12.    No Rights to Options or Employment.  No employee or other person shall
have any claim or right to be granted an Option under the Plan. Having received
an Option under the Plan shall not give an employee any right to receive any
other grant under the Plan. An Optionee shall have no rights to or interest in
any Option except as set forth herein. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee any right to be retained in
the employ of the Company.

 

13.    Rights as Shareholder.  An Optionee under the Plan shall have no rights
as a holder of Common Stock with respect to Options granted hereunder, unless
and until certificates for shares of Common Stock are issued to such Optionee.

 

14.    Other Actions.  This Plan shall not restrict the authority of the
Committee or of PepsiCo, for proper corporate purposes, to grant or assume stock
options, other than under the Plan, to or with respect to any employee or other
person.

 

15.    Costs and Expenses.  Except as provided in Sections 6 and 10 hereof with
respect to taxes and except for certain other fees and commissions related to
the exercise of options, the costs and expenses of administering the Plan shall
be borne by PepsiCo and shall not be charged to any grant nor to any employee
receiving a grant.

 

16.    Plan Unfunded.  The Plan shall be unfunded. Except for reserving a
sufficient number of authorized shares to the extent required by law to meet the
requirements of the Plan, PepsiCo shall not be required to establish any special
or separate fund or to make any other segregation of assets to assure the
delivery of PepsiCo Common Stock upon exercise of any Option granted under the
Plan.

 

17.    Governing Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of North Carolina.

 

18.    Effectiveness and Duration of the Plan.  This Plan was initially
effective on July 1, 1989 and was last amended and restated effective as of
August 3, 2001. No Option shall be granted hereunder after December 31, 2008.

 

 

7